Citation Nr: 9904255	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-202 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for left foot hallux 
valgus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to an increased evaluation for left foot hallux 
valgus, evaluated as 10 percent disabling.  In a rating 
action dated in August 1997, the RO established an evaluation 
of 20 percent for the veteran's service-connected left foot 
hallux valgus with loss of sensation of the distal left great 
toe.

The Board notes that at his August 1995 RO hearing, the 
veteran expressed a desire to have a bilateral heel spur 
condition considered for service connection.  He contended 
that the condition arose secondary to service-connected 
bilateral hallux valgus disabilities.  As this matter has not 
been addressed by the RO to date, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected left foot hallux valgus 
disability is manifested by a deformity of the left great 
toe, a hard and painful callus formation on the second toe a 
surgical scar and evidence of degenerative changes.   
Subjective complaints include periodic pain and cramping of 
the left great toe and foot, pain with extensive walking and 
loss of sensation in the dorsal toe.

2.  The veteran's service-connected left foot hallux valgus 
disability is not shown to present an unusual or exceptional 
disability picture.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, and no more, 
for left foot hallux valgus have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.3, 
4.71a, Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected left foot 
hallux valgus disability  has worsened, and he seeks an 
increased evaluation.

Initial Matters

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, the appellant need 
only submit his competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  
Proscelle, 2 Vet. App. at 631, 632;  see also Jones v. Brown, 
7 Vet. App. 134 (1994).  The veteran has stated that the 
symptoms of his service-connected left foot hallux valgus 
condition have increased.  The Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. § 
5107.  No further development is necessary in order to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a). 

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The requirements set forth in these 
regulations for evaluation of the complete medical history of 
the claimant's condition operate to protect claimants against 
adverse decisions based on a single, incomplete or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 593-94.

Accordingly, the Board will review the factual background of 
the case.  The relevant law and VA regulations will then be 
discussed.  Finally, the Board will analyze the veteran's 
claim and render a decision.

Factual Background

The evidence of record indicates that left foot hallux 
valgus  was first identified during service, and that service 
connection was established in a rating action dated in April 
1970.  Post-service treatment records showed that the veteran 
was treated for bunions of the left foot in August 1979.  A 
10 percent disability evaluation was established in a rating 
decision dated in April 1980, effective from August 1979.  

Treatment records from the VA Medical Center (VAMC) in 
Denver, Colorado showed the veteran underwent a bunionectomy 
on the great toe of the left foot in November 1983.  
Treatment records show that he underwent this surgery again 
in September 1985, and that he was followed with physical 
therapy for several months thereafter.  In 1990, the veteran 
was treated for complaints of bilateral foot pain, including 
toe and heel pain.  An assessment of probable plantar 
fasciitis was stated.

VAMC Denver treatment records indicated that in June 1993, 
the veteran complained of foot numbness and cramps during a 
visit for primary care.  In September 1993, he reported pain 
in his left first metacarpophalangeal joint area and in his 
heel.  Evaluation revealed left-sided hallux abductus and 
tibial sesamoid tenderness, no crepitus, positive tracking, 
positive interdigital space at the first, and left heel pain.  
X-rays were ordered and a "soft walk" was provided to the 
veteran, with a plan for custom orthotics.  There is no 
record of follow-up treatment of record. 

In a statement dated in February 1994, the veteran reported 
that his service-connected left foot condition had been 
bothering him for many years, and that during the preceding 
six years, he experienced pain in the morning on waking.  He 
stated that he had undergone two surgical procedures to 
remove bunions on the left foot, and that he experienced an 
uncomfortable loss of sensation on the top of his left great 
toe as a result of a post-surgery hematoma.  

On VA examination in April 1994, the veteran reported that he 
was unemployed, and that he had left foot pain which made it 
difficult for him to work as an asphalt worker, the 
profession in which he was trained.  He reported that this 
job required him to stand for long periods.  The VA examiner 
noted marked hallux valgus changes to the left great toe with 
callous formation on the first metatarsophalangeal joint on 
the plantar surface.  No sensation was evident from the 
metatarsophalangeal joint to the distal toe.  No point 
tenderness or abnormal gait was identified.  Onychomycosis 
was evident on all nails on both feet.  X-rays revealed mild 
hallux valgus bilaterally without fractures or dislocations.  
A suture was identified at the base of the first phalanx.

In his April 1995 Notice of Disagreement, the veteran stated 
that due to pain in his left foot, it took him extra time to 
be able to walk in the morning, and that standing and walking 
were painful and awkward.  He reported "serious" effects on 
his work as a result of the service-connected disability.

In May 1995, the veteran submitted a VA Form 9, substantive 
appeal, in which he stated that he was required to wear 
prosthetic inserts in his shoes, that his toes were extremely 
sensitive to pressure, that he could only walk short 
distances before requiring rest due to the pain in his toes, 
that he is unable to tolerate standing for the first 10 to 15 
minutes of each day, and that he was unable to maintain 
employment in construction as a result of his foot problems.

In August 1995, the veteran was afforded a personal hearing 
at the RO in Denver, Colorado.  He testified that wearing 
"hard lace-up" shoes aggravated his feet, and that he wore 
insulated boots with two pairs of socks for work as a 
construction worker laying asphalt.  He testified that 
walking in tennis shoes was more comfortable.  He testified 
that he experienced severe pain and cramps in his feet 
several times per day for several minutes.  

The veteran testified that he was currently working an 
average of 40 hours per week.  He testified that he was 
working at a different job several months earlier, but 
changed to one which did not require as much walking;  he 
testified that when his feet hurt, he complained and sat down 
to rest, which resulted in his employer letting him go.  He 
testified that his previous position required miles of 
walking per day, sometimes for 12 to 14 hours on a given day.  
At his new job, he worked long hours and complained of foot 
pain, but was not required to walk constantly.  He testified 
that he was currently earning less money than he did at the 
job which required him to walk.  He testified that his 
alcohol dependency was not an impediment to work, but that 
his foot pain was.

The veteran testified that he did not seek treatment for his 
foot disability at the VAMC because he did not live nearby, 
and that he did not seek treatment from any private physician 
because he could not afford such treatment.

Treatment records from the VAMC in Sheridan, Wyoming dating 
from May to June 1995 show that the veteran was treated for 
continuous alcohol dependence in an in-patient program.  The 
discharge summary did not note any complaints, evaluation or 
treatment for any left foot disability.

In October 1996 the veteran underwent a VA examination of the 
feet at the Fort Lyon, Colorado VAMC.  The veteran reported 
that he was a seasonal worker for an asphalt company, and 
that he was laid off for four months every year.  He reported 
job duties of driving heavy equipment and raking behind an 
asphalt machine.  He reported that his work required constant 
standing, and that he was on his feet for 14 hours per day.  
He reported that he missed 30 days of work in the preceding 
year, sometimes due to his feet and other illnesses.  The 
veteran reported having had no procedures or treatment for 
his feet since his last VA examination, and indicated that he 
had been referred to podiatry clinic for nail care, but 
preferred to do it himself.  He denied wearing orthotics or 
taking pain medication.  He complained of intermittent 
cramping of both feet and pain in both heels, especially in 
the morning.

On examination, the VA examiner noted that the veteran bore 
an odor of alcohol and that he was occasionally unsteady on 
his feet.  His posture was upright, his toe-heel gait was 
normal, he was unsteady with heel or toe rise, supination and 
pronation.  The veteran's toenails were thickened and 
untrimmed, except for the great toes.  Hard calluses were 
noted in the left and right bunion areas and on the end of 
the second toes of both feet.  The left great toe was 
deformed in angulation at 22 degrees.  Sensation was intact 
to sharp and dull on all aspects of both feet.  The examiner 
noted that the veteran reported "I don't feel that" with 
each stimulus to the left great toe.  

X-rays of the left foot showed evidence of previous surgical 
repair of hallux valgus deformity with a residual wire suture 
noted.  Post-traumatic degenerative narrowing of the joint 
space between the distal first metatarsal and the great toe 
with some erosion into the base of the great toe was 
identified.  A left foot diagnosis of status post repair of 
hallux valgus and degenerative joint disease of the great toe 
was stated.

In June 1997, the veteran was again examined at the Denver 
VAMC.  The veteran reported taking Motrin(r) as needed for 
pain, without much support, though soaking his left foot in 
Epsom salts provided some relief.  The veteran complained of 
constant cramps in the great toe several times per day, and 
some cramps in the first and second toes.  He reported 
increased pain with walking and when standing for eight hours 
or more.  He also complained of calluses on his feet.  He 
reported that after working on his feet all day, which was 
required by his job, he experienced increased cramping.  He 
stated that since October 1996, he had missed approximately 
two weeks of work due to pain in his feet.  

On examination, a hard and painful callus measuring 2 by 1.5 
cm. was identified on the left second toe.  A deformity of 
the great toe to 22 degrees with hallux valgus was 
identified.  It was noted that the left great toe nail had 
been removed in the past and grown back with dystrophic, 
cracking and hard appearance.  The great toe was able to flex 
to 5 degrees at the distal phalangeal joint.  Hair on the toe 
was growing normally, and the pulse at the great toe was 
normal.  Some decreased sensation to pin was evident over the 
great toe.  The examiner specifically stated that it was not 
feasible to state whether there was any additional loss of 
motion due to pain with use, weakened movement, excess 
fatigability, incoordination or on flare-up.  

X-ray findings dating from June 1997 were compared with 
findings from January 1986 and April 1994.  The examiner 
noted no changes in the first metatarsophalangeal region, 
with the exception of progressive degenerative joint disease 
manifested by osteophyte and mild joint space narrowing.  
Stable hallux valgus deformity was assessed.  Diagnoses of 
hallux valgus deformity, status post surgery with residuals 
of a well-healed scar, calluses, limited motion, post-
operative changes and degenerative arthritis was stated.

In a rating action dated in July 1997, the RO established a 
20 percent disability evaluation for left foot hallux valgus, 
effective February 1994.

In December 1998 the veteran's representative submitted a 
statement in support of the veteran's claim in which it 
argued that the June 1997 VA examination report was not 
adequate for the purposes of rating the veteran's claim, 
citing DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (1998).  Separate diagnostic codes identify 
the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2.

Unilateral hallux valgus is rated 10 percent disabling where 
there has been surgery, with resection of the metatarsal 
head.  A 10 percent rating is also for assignment where the 
hallux valgus is severe, if equivalent to amputation of the 
great toe.  38 C.F.R. Part 4, Diagnostic Code (DC) 5280 
(1998).

Other foot injuries are rated under Diagnostic Code 5284, 
with the assignment of a 10 percent rating when moderate, 20 
percent when moderately severe, or 30 percent when severe.  A 
40 percent evaluation is in order where there is actual loss 
of the use of the foot.  38 C.F.R. § 4.71a, DC 5284 (1998).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Words such as "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (1998).  
It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1998).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1998).

It is the Board's responsibility to weigh the evidence.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Veterans Appeals stated that "a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

In the interest of clarity, the Board will first consider 
whether the veteran is rated under the appropriate diagnostic 
code.  The disability rating will then be discussed.   DeLuca 
considerations raised by the veteran and his representatives 
will then be  briefly considered.  Finally, the matter of an 
extraschedular rating will be considered.  The Board notes 
that there will necessarily be a certain amount of overlap in 
the discussion. 

The diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The RO has evaluated the veteran's service-connected left 
foot hallux valgus under the rating criteria for other 
injuries of the foot, 38 C.F.R. § 4.71a, DC 5284, and has 
assigned a  20 percent disability rating.  The Board notes 
that the veteran's disability was previously evaluated under 
the rating criteria for unilateral hallux valgus, for which 
the maximum rating available is 10 percent.  

It arguably appears that the most appropriate diagnostic code 
in this case, based on the medical history and diagnosis, is 
DC 5280, unilateral hallux valgus.  However, the Board 
believes that since there are associated symptoms such as 
callosities and claimed numbness of the foot, the RO was not 
incorrect when it changed the diagnostic code to DC 5284, 
other injuries of the foot.  This diagnostic code allows for 
higher evaluations of the service-connected left foot 
disability than does DC 5280, which carries a maximum 10 
percent disability rating for unilateral hallux valgus.  

The Board has considered the potential applicability of other 
diagnostic codes, but concludes that no other diagnostic code 
is more appropriate than DC 5284.  The veteran and his 
representatives have not suggested another diagnostic code.  
As will be discussed in detail below, the thrust of their 
argument appears to be that certain other VA regulations, 
such as 38 C.F.R. §§ 4.40 and 4.45, should be applied to this 
case, but they do not suggest that the veteran be rated under 
another diagnostic code.   Accordingly, the Board finds that 
the current evaluation pursuant to Diagnostic Code 5284 for 
other foot injuries is the most appropriate.  See Butts, 
5 Vet. App. at 538; Pernorio, 2 Vet. App. at 629; Tedeschi, 7 
Vet. App. 414.

The disability rating

As discussed above, disability ratings by applying the 
criteria in the  VA Rating Schedule to the veteran's service-
connected disability as described in the record by the 
veteran and medical examiners.  Under DC 5284, a 20 percent 
disability rating is warranted in case of moderately severe 
foot injuries.  A 30 percent disability rating is warranted 
for severe foot injuries. 

With respect to objective evidence, the medical record 
reveals that the veteran's hallux valgus has resulted in 
deformity of the left great toe (deformed in angulation at 22 
degrees).  There is also medical evidence of a well-healed 
surgical scar, degenerative changes, callosities on the foot 
and some decreased sensation over the great toe. 

The veteran's primary symptoms relating to his left foot 
hallux valgus are reported complaints of periodic cramping, 
pain and numbness in the dorsal aspect of the great toe.  He 
testified at his personal hearing that the cramps lasted 
several minutes and occurred numerous times per day.  He also 
reported pain in both feet, especially in his heels, in the 
morning.  These complaints have not been ascribed to the 
hallux valgus disability and, as noted in the Introduction, 
the veteran is seeking entitlement to service connection for 
a bilateral heel spur condition.

There has been no objective documentation of the veteran's 
claimed cramping.   He has denied receiving any treatment for 
his foot condition, whether at a VAMC or private physician.  
He has denied using orthotics, and at his last VA 
examination, he reported that he occasionally took 500 mg of 
Motrin(r) and he occasionally relieved his foot pain by soaking 
in Epsom salts.  

On examination in October 1996, the veteran demonstrated a 
normal heel toe gait; it was suggested his movements were 
unsteady as a result of recent alcohol consumption (the odor 
of alcohol was detected on his breath).  The veteran's gait 
was not noted to be abnormal on the most recent VA 
examination.  

The veteran has reported that he experiences increased pain 
in his foot after standing for periods of more than eight 
hours, and when walking long distances.  He testified that he 
missed work (two weeks in approximately nine months) due to 
his foot complaints, and that he was "let go" from one job 
because he complained of foot pain when working, and that his 
new job paid a lower wage.  He reported that both jobs 
involved working in construction laying asphalt.  According 
to the veteran's testimony, both jobs required a full day (up 
to 14 hours) of standing, though his new job enabled him to 
avoid the extensive walking associated with the previous job.  
The Board finds that this testimony is persuasive in 
demonstrating that the veteran's left foot disability is not 
so severe that it prevents him from engaging in apparently 
very demanding physical employment.  

The Board believes that the evidence with respect to the 
veteran's claim is in relative equipoise.  There is no 
question that there are physical manifestations of the 
service-connected hallux valgus which are significant.  The 
veteran has testified as to subjective complaints such as 
pain and cramping, but these have not been associated with 
the hallux valgus by examining physicians.  Evidence against 
the claim also consists of indications that the service-
connected disability is not so severe as to substantially 
interfere with the veteran's employment.  See 38 C.F.R. 
§ 4.1, 4.10 (1998).       

Since the evidence is in relative equipoise, the Board will 
apply the benefit of the doubt rule and assign a disability 
rating of 30 percent for the veteran's service-connected left 
foot hallux valgus.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.

DeLuca considerations

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca, supra.

The Board has increased the assigned disability rating for 
the veteran's service-connected left foot disability to 30 
percent.  This is the highest rating available under DC 5284.   
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997). 

Extraschedular evaluation

Under 38 C.F.R. § 3.321(b)(1), an additional rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (1998).

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated. See also VAOPGCPREC 6-96 (finding that 
the Board may deny extraschedular ratings, provided that the 
RO has fully adjudicated the issue and followed appropriate 
appellate procedure).

The RO, in the supplemental statement of the case issued in 
January 1997, concluded that an extraschedular evaluation was 
not warranted for the veteran's left foot hallux valgus 
disability.  The Board will, accordingly, consider the 
provisions of 38 C.F.R. § 3.321(b)(1).

The Board notes that the veteran has reported that his left 
foot condition, together with other conditions, has caused 
him to miss work.  However, the veteran also testified to 
working 40-hour weeks, sometimes working 14 hours in a day, 
and he testified that he sometimes stands for more than 
8 hours.  The Board finds that there is evidence showing that 
the veteran's left foot disability interferes with his 
ability to perform his work to his full potential, but that 
the degree to which this is shown is not so excessive so as 
to render the application of the schedular rating 
impracticable.  In the opinion of the Board, the current 
30 percent evaluation reflects the reported interference with 
employment caused by the left foot disability;  an additional 
extraschedular rating is not in order on that basis.  

Moreover, there is no evidence showing that the veteran has 
been hospitalized recently for his service-connected left 
foot disorder, and he has testified that he has not sought 
treatment for this condition.  Therefore, the Board finds 
that there is no evidence of record showing frequent periods 
of hospitalization or unusual interference with work other 
than that contemplated within the schedular standards.

In summary, the evidence of record does not show that the 
veteran's service-connected left foot hallux valgus 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  
Accordingly, the Board has concluded that an extraschedular 
rating is inappropriate.

ORDER

Entitlement to an increased evaluation for left foot hallux 
valgus, 30 percent, is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

